LICENSE AGREEMENT This License Agreement (this “Agreement”) is made effective February 27, 2009 (the “Effective Date”) by and between RemoteMDx, Inc., a Utah corporation (“RemoteMDx” or “Licensor”) and Volu-Sol Reagents Corporation, a Utah corporation (“Volu-Sol” or “Licensee”).Each of Licensor and Licensee may be referred to herein as a “Party” or together as the “Parties.” RECITALS: WHEREAS, Licensor holds all rights in certain patents (as defined below, the “Patents”) and other intellectual property and has the right to grant the licenses contemplated by this Agreement; WHEREAS, Licensor, under the Patents, has developed and holds all rights necessary to manufacture, market and distribute a GPS-based tracking and monitoring device used in the healthcare and personal security markets (collectively, the “Market”), such product and related versions thereof commonly known as MobilePAL (as defined below, the “Product”); WHEREAS, Licensee is formerly a wholly-owned subsidiary of Licensor and Licensor divested Licensee in February 2009 (the “Spin-Off”); WHEREAS, as part of the Spin-Off, Licensor assigned to Licensee all assets, tangible and intangible, related to the MobilePAL technology and business and the Product; and WHEREAS, Licensor desires to grant to Licensee, and Licensee desires to accept, an exclusive, royalty-free, world-wide license to manufacture, market and distribute the Product and to otherwise exploit the Patents in the healthcare industry, subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises set forth in this Agreement, the legal sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: 1.
